EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement dated as of September 1, 2001, between U.S.-China
Industrial Exchange, Inc., a New York corporation currently having an address at
7201 Wisconsin Avenue, Bethesda, Maryland 20815 (the "Company"), and Elyse Beth
Silverberg, an individual residing at
________________________________________________("Employee").



W

I T N E S S E T H :





WHEREAS, the Company desires that Employee be employed by it and render services
to it, and Employee is willing to be so employed and to render such services to
the Company, all upon the terms and subject to the conditions contained herein.



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:



1. Employment. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to employ Employee and Employee agrees to
enter the employ of the Company, for the period set forth in Paragraph 2 hereof,
to render the services to the Company, its affiliates and/or subsidiaries
described in Paragraph 3 hereof.



2. Term. Employee's term of employment under this Agreement shall commence on
the date hereof (the "Commencement Date") and shall continue for a period
through and including the fifth anniversary of the Commencement Date (the
"Employment Term") unless extended in writing by both parties or earlier
terminated pursuant to the terms and conditions set forth herein.



3. Duties. (a) Subject to the authority of the Board of Directors of the
Company, Employee shall be employed solely as the Company's Executive Vice
President. It is agreed that Employee shall be based in the Company's Beijing,
China facilities, or any other facilities mutually agreeable to the parties.



(b) Employee agrees to abide by all By-laws and applicable policies of the
Company promulgated from time to time by the Board of Directors of the Company.



4. Exclusive Services and Best Efforts. Employee shall devote her entire working
time, attention, best efforts and ability during regular business hours
exclusively to the service of the Company, its affiliates and subsidiaries
during the term of this Agreement.



5. Compensation. As compensation for her services and covenants hereunder, the
Company shall pay Employee the following:



(a) Base Salary. The Company shall pay Employee a minimum base salary ("Salary")
of One Hundred and Seventy Seven Thousand, Six Hundred and Six Dollars
($177,606) per year. The Salary shall be subject to review and adjustment on an
annual basis or, at the Company's discretion, on such earlier date as the
Company may designate; provided, however, that in no event shall Employee's
Salary be adjusted below the Salary designated herein.



(b) Bonus Compensation. The Company also shall pay Employee annual bonus
compensation ("Bonus Compensation") based on the success of business operations
and the pre-tax profits of the Company and upon the performance of the Employee
as determined by the Board of Directors of the Company in accordance with the
then-existing management incentive program of the Company or as may otherwise be
determined by the Board of Directors.



6. Business Expenses. Employee shall be reimbursed for those business expenses
incurred by her which are reasonable and necessary for Employee to perform her
duties under this Agreement in accordance with policies established from time to
time by the Company.



7. Employee Benefits. During the Employment Term, Employee shall be entitled to
such insurance, disability and health and medical benefits and be entitled to
participate in such retirement plans and supplemental executive retirement plans
or programs as generally made available to employees of the same rank of the
Company pursuant to the policies of the Company; provided that Employee shall be
required to comply with the conditions attendant to coverage by such plans and
shall comply with and be entitled to benefits only in accordance with the terms
and conditions of such plans. Employee shall be entitled to paid vacation each
year during the Employment Term of such duration and at such times as does not,
in the opinion of the Board of Directors, interfere with Employee's performance
of his duties hereunder. Employee shall be entitled to the use of a
Company-owned automobile or an allowance to reimburse Employee for costs
associated with the use of a personal automobile, to include insurance, fuel,
oil, repairs, maintenance, or such other transportation-related allowance, as
may be agreed by the Company and Employee. Employee acknowledges that some or
all of this benefit will likely be deemed compensation to him or her. The
Company may withhold from any benefits payable to Employee all federal, state,
local and other taxes and amounts as shall be permitted or required pursuant to
law, rule or regulation. All of the benefits to which Employee may be entitled
may be changed from time to time or withdrawn at any time in the sole discretion
of the Company.



8. Death and Disability. (a) The Employment Term shall terminate on the date of
Employee's death, in which event Employee's Salary, reimbursable expenses and
benefits owing to Employee through the date of Employee's death shall be paid to
her estate. Employee's estate will not be entitled to any other compensation
upon termination of this Agreement pursuant to this Paragraph 8(a).



(b) If, during the Employment Term, in the opinion of a duly licensed physician
acceptable to the Company, Employee, because of physical or mental illness or
incapacity, shall become substantially unable to perform the duties and services
required of her under this Agreement for a period of six consecutive months the
Company may, upon at least twenty (20) days' prior written notice given at any
time after the expiration of such six-month period to Employee of its intention
to do so, terminate this Agreement as of such date as may be set forth in the
notice. In case of such termination, Employee shall be entitled to receive his
Salary, reimbursable expenses and benefits owing to Employee through the date of
termination. Employee will not be entitled to any other compensation upon
termination of this Agreement pursuant to this Paragraph 8(b).



9. Termination for Cause. (a) The Company may terminate the employment of
Employee for Cause (as hereinafter defined). Upon such termination, the Company
shall be released from any and all further obligations under this Agreement,
except that the Company shall be obligated to pay Employee his Salary,
reimbursable expenses and benefits owing to Employee through the day on which
Employee is terminated. Employee will not be entitled to any other compensation
upon termination of this Agreement pursuant to this Paragraph 9(a).



(b) As used herein, the term "Cause" shall mean: (i) the willful failure of
Employee to perform her duties pursuant to Paragraph 3 hereof, which failure is
not cured by Employee within 20 days following notice thereof from the Company;
(ii) any other material breach of this Agreement by Employee, including any of
the material representations or warranties made by Employee; (iii) any act, or
failure to act, by Employee in bad faith or to the detriment of the Company;
(iv) the commission by Employee of an act involving moral turpitude, dishonesty,
theft, unethical business conduct, or any other conduct which significantly
impairs the reputation of, or harms, the Company, its subsidiaries or
affiliates; (v) any misrepresentation, concealment or omission by Employee of
any material fact in seeking employment hereunder; (vi) any other occurrence or
circumstance generally recognized a "cause" for employment termination under
applicable law or (vii) violation by employee of the provisions of Article 12.



10. Termination for Good Reason. (a) After a Change in Control of the Company,
as defined below, Employee may voluntarily terminate his employment for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without
Employee's express written consent, the occurrence after a Change in Control of
the Company of any of the following circumstances unless, in the case of
paragraphs (i), (v), (vi), (vii), or (viii) such circumstances are fully
corrected prior to the Termination Date (as hereinafter defined) specified in
the Notice of Termination given in respect thereof:



(i) the assignment to Employee of any duties substantially inconsistent with the
duties set forth in Paragraph 3 hereof and with the position in the Company that
Employee held immediately prior to the Change in Control of the Company, or a
significant adverse alteration in the nature or status of Employee's
responsibilities or the conditions of such employment from those in effect
immediately prior to such Change in Control; provided however, that a mere
change in job title which does not result in the assignment to Employee of
substantially inconsistent duties or which does not constitute a significant
adverse alteration in the nature or status of Employee's responsibilities or the
conditions of such employment, as described herein above, shall not constitute
"Good Reason" hereunder;



(ii) a reduction by the Company in Employee's Salary as in effect on the date
hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all key personnel of the
Company and all key personnel of any person in control of the Company;



(iii) the relocation of the Company's offices at which Employee is principally
employed immediately prior to the date of the Change in Control of the Company
to a location more than 35 miles from such location, or the Company requiring
Employee to be based anywhere other than the Company's offices at such location
except for required travel on the Company's business to an extent substantially
consistent with Employee's business travel obligations immediately prior to the
Change in Control;



(iv) the failure by the Company to pay to Employee any portion of Employee's
current compensation or to pay to Employee any portion of an installment of
deferred compensation under any deferred compensation program of the Company,
now or hereafter in existence, within fourteen (14) days of the date such
compensation is due;



(v) the failure by the Company to continue to provide Employee with benefits
substantially similar to those enjoyed by Employee under any of the Company's
life insurance, medical, accident or disability in which Employee was
participating at the time of the Change in Control of the Company, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide Employee with the
number of paid vacation days to which Employee is entitled on the basis of years
of service with the Company in accordance with the Company's normal vacation
policy in effect at the time of the Change in Control of the Company, unless
such failure or taking of action similarly affects all key personnel of the
Company and all key personnel of any person in control of the Company;



(vi) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 20 hereof;



(vii) any purported termination of Employee's employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
10(c) hereof, which purported termination shall not be effective for purposes of
this Agreement; or



(viii) a breach by the Company of any provision of this Agreement not embraced
in the foregoing clauses (i), (ii), (iii), (iv), (v), (vi) and (vii).



(b) Employee's employment will not be considered to have been terminated by the
Company if the employment is discontinued due to the sale of a facility of the
Company in which Employee works if Employee is offered substantially equivalent
employment by the purchaser of the facility (or an affiliated company of the
purchaser); and the purchaser (or an affiliated company) agrees to assume the
Company's responsibilities under this Agreement with respect to Employee as if
the purchaser (or an affiliated company) were the Company hereunder and no such
sale had occurred.



(c) Any termination by the Company or by Employee pursuant to this Agreement
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 16. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Employee's employment under the provisions so indicated.



(d) "Termination Date" shall mean if Employee's employment is terminated
pursuant to Subsection 10(a) hereof, the date specified in the Notice of
Termination (which, in the case of a termination for Good Reason shall not be
less than fifteen (15) nor more than sixty (60) days from the date such Notice
of Termination is given.



(e) For purposes of this Agreement, a "Change in Control" shall have occurred
if:



(i) any "person", as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), after the date
of this Agreement, becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 49% of the combined voting power of the Company's then
outstanding securities;



(ii) during any period of not more than two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;



(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 51% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no "person"
(as hereinabove defined) acquires more than 49% of the combined voting power of
the Company's then outstanding securities; or



(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.



 

11. Compensation and Certain Other Provisions in the Event of Termination of
Employment For Good Reason. If the Company shall terminate Employee's employment
other than pursuant to the provisions of Sections 8 or 9 hereof, or if Employee
shall voluntarily terminate employment pursuant to the provisions of Subsection
10(a), then the Company, as liquidated damages or severance pay or both, shall
pay to Employee and provide Employee and Employee's dependents with the
following:



(a) The Company shall pay Employee (i) Salary through the Termination Date at
the annual rate of compensation in effect immediately prior to the Termination
Date, any accrued bonuses owing to Employee for any past fiscal years, and a
bonus for the period from the first day of the fiscal year in which the
Termination Date occurs to the Termination Date, computed at an annual rate
equal to the higher of (A) the average bonus paid to Employee for the fiscal
year of the Company immediately preceding the fiscal year in which Change in
Control occurs or (B) the average bonus paid to Employee for the three fiscal
years of the Company immediately preceding the fiscal year in which the
Termination Date occurs (the "Bonus Rate"), and (ii) three times the sum of such
Salary plus the Bonus Rate (the "Termination Compensation"). For the purposes of
the foregoing payments, the annual rate of compensation shall be the rate paid
to Employee without regard to any purported reduction or attempted reduction of
such rate by the Company. The amount specified in clauses (i) and (ii) shall be
payable in a lump sum within ten (10) days after the Termination Date.



(b) Within thirty (30) days after the Termination Date, the Company shall
arrange to provide Employee with group or individual health insurance
substantially similar to that which Employee was receiving immediately prior to
the Notice of Termination. The obligation to provide such insurance shall
continue until Employee qualifies for Medicare, reaches age 65, dies, or
notifies the Company that such benefit should cease, whichever occurs earlier.
In addition, Company shall purchase an annuity policy in an amount which will,
at the time the Employee qualifies for Medicare, provide the Employee with a
monthly payment which Employee can use to purchase supplemental health
insurance. Such annuity policy shall result in a monthly payment in an amount
estimated to be the cost of standard supplemental insurance, but in no event
will exceed $300 per month.



(c) Options granted to Employee under the Company's stock option plan which
options have been granted for more than six months shall become immediately
exercisable and the Employee shall have a period of ninety (90) days following
the Date of Termination (but in no event past the expiration term of the option
grant) to exercise all options granted under the Stock Option Plan then
exercisable or which become exercisable pursuant to this paragraph.



(d) The benefits of tuition reimbursement and housing allowance received by
Employee in the year immediately prior to Termination, if any, shall be
continued for a period of three years to the extent that Employee continues to
be eligible for such benefit under the terms of benefit policy in effect
immediately prior to Termination. Such benefits shall cease prior to the
expiration of the three year period when and if Employee has relocated outside
of China, or has undertaken employment with a new employer.



.(e) In the event that, by reason of section 280G of the Internal Revenue Code
of 1986 (the "Code"), any payment or benefit received or to be received by
Employee in connection with a Change in Control of the Company or the
termination of Employee's employment (whether payable pursuant to the terms of
this Agreement ("Contract Payments") or any other plan, arrangement or agreement
with the Company, its successors, any person whose actions result in a Change in
Control or any corporation ("Affiliate") affiliated (or which, as a result of
the completion of the transactions causing a Change in Control will become
affiliated) with the Company within the meaning of section 1504 of the Code
(collectively with the Contract Payments, "Total Payments"), would not be
deductible (in whole or in part) by the Company, an Affiliate or other person
making such payment or providing such benefit, the Termination Compensation
shall be reduced (and, if the Termination Compensation is reduced to zero, other
Contract Payments shall first be reduced and other Total Payments shall
thereafter be reduced) until no portion of the Total Payments is not deductible
by reason of section 280G of the Code. For purposes of this limitation, (i) no
portion of the Total Payments the receipt or enjoyment of which Employee shall
have effectively waived in writing prior to the date of payment of the
Termination Compensation shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which in the opinion of tax counsel
selected by the Company's independent auditors and acceptable to Employee does
not constitute a "parachute payment" within the meaning of section 280G(b)(2) of
the Code (without regard to subsection (A)(ii) thereof), (iii) the Termination
Compensation (and, thereafter, other Contract Payments and other Total Payments)
shall be reduced only to the extent necessary so that the Total Payments (other
than those referred to in clause (i) and (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4) of the Code, in the opinion of the tax counsel referred to in
clause (ii), and (iv) the value of any noncash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Company's
independent auditors in accordance with the principles of sections 280G(d)(3)
and (4) of the Code.



(f) Except as otherwise provided in this Agreement, Employee shall not be
required to mitigate the amount of any payment provided for in this Section 11
by seeking employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 11 be reduced by any compensation earned by
Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Employee to the
Company, or otherwise.



(g) Any reduction in Termination Compensation pursuant to Subsection 11(f)
shall, in the event of any question, be determined jointly by the independent
public accountants of the Company and a firm of independent public accountants
selected by Employee, and in the event such accountants are unable to agree on a
resolution of the question, such reduction shall be determined by a third firm
of independent public accountants selected jointly by the foregoing two firms
and shall be binding on Employee and the Company. The expense for any such
determination shall be borne equally by the Company and the Employee.



12. Disclosure of Information and Restrictive Covenant. Employee acknowledges
that, by his employment, he has been and will be in a confidential relationship
with the Company and will have access to confidential information and trade
secrets of the Company, its subsidiaries and affiliates. Confidential
information and trade secrets include, but are not limited to, customer,
supplier and client lists, price lists, marketing, distribution and sales
strategies and procedures, operational and equipment techniques, business plans
and systems, quality control procedures and systems, special projects and
technological research, including projects, research and reports for any entity
or client or any project, research, report or the like concerning sales or
manufacturing or new technology, employee compensation plans and any other
information relating thereto, and any other records, files, drawings,
inventions, discoveries, applications, processes, data and information
concerning the business of the Company which are not in the public domain.
Employee agrees that in consideration of the execution of this Agreement by the
Company, except in any way with respect to foreign affiliates of the Company as
of the date hereof:

:



(a) Employee will not, during the term of this Agreement or at any time
thereafter, use, or disclose to any third party, trade secrets or confidential
information of the Company, including, but not limited to, confidential
information or trade secrets belonging or relating to the Company, its
subsidiaries, affiliates, customers and clients or proprietary processes or
procedures of the Company, its subsidiaries, affiliates, customers and clients.
Proprietary processes and procedures shall include, but shall not be limited to,
all information which is known or intended to be known only to employees of the
Company, its respective subsidiaries and affiliates or others in a confidential
relationship with the Company or its respective subsidiaries and affiliates
which relates to business matters.



(b) Employee will not, during the term of this Agreement and for a period of two
(2) years thereafter, directly or indirectly, under any circumstance other than
at the direction and for the benefit of the Company, engage in or participate in
any business activity, including, but not limited to, acting as a director,
officer, employee, agent, independent contractor, partner, consultant, licensor
or licensee, franchisor or franchisee, proprietor, syndicate member, shareholder
or creditor or with a person having any other relationship with any other
business, company, firm occupation or business activity, in any geographic area
within China or the United States that is, directly or indirectly, competitive
with any business conducted by the Company or any of its subsidiaries or
affiliates during the term of this Agreement or thereafter. Should Employee own
5% or less of the issued and outstanding shares of a class of securities of a
corporation the securities of which are traded on a national securities exchange
or in the over-the-counter market, such ownership shall not cause Employee to be
deemed a shareholder under this Paragraph 10(b).



(c) Employee will not, during the term of this Agreement and for a period of two
(2) years thereafter, on his behalf or on behalf of any other business
enterprise, directly or indirectly, under any circumstance other than at the
direction and for the benefit of the Company, solicit or induce any creditor,
customer, supplier, officer, employee or agent of the Company or any of its
subsidiaries or affiliates to sever its relationship with or leave the employ of
any of such entities.



(d) This Paragraph 12 and Paragraphs 10, 11 and 13 hereof shall survive the
expiration or termination of this Agreement for any reason.



(e) It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth above in this Paragraph 12 are reasonable and necessary.
If, for any reason, any aspect of the above provisions as it applies to Employee
is determined by a court of competent jurisdiction to be unreasonable or
unenforceable, the provisions shall only be modified to the minimum extent
required to make the provisions reasonable and/or enforceable, as the case may
be. Employee acknowledges and agrees that his services are of a unique character
and expressly grants to the Company or any subsidiary, successor or assignee of
the Company, the right to enforce the provisions above through the use of all
remedies available at law or in equity, including, but not limited to,
injunctive relief.



13. Company Property. (a) Any patents, inventions, discoveries, applications or
processes, designs, devised, planned, applied, created, discovered or invented
by Employee in the course of Employee's employment under this Agreement and
which pertain to any aspect of the Company's or its respective subsidiaries' or
affiliates' business shall be the sole and absolute property of the Company, and
Employee shall make prompt report thereof to the Company and promptly execute
any and all documents reasonably requested to assure the Company the full and
complete ownership thereof.



(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company's business which
Employee shall prepare or receive from the Company shall remain the Company's
sole and exclusive property. Upon termination of this Agreement, Employee shall
promptly return to the Company all property of the Company in his possession.
Employee further represents that he will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company. Employee additionally represents
that, upon termination of his employment with the Company, he will not retain in
his possession any such software, documents or other materials.



14. Remedy. It is mutually understood and agreed that Employee's services are
special, unique, unusual, extraordinary and of an intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law. Accordingly, in the event of any
breach of this Agreement by Employee, including, but not limited to, the breach
of the non-disclosure, non-solicitation and non-compete clauses under Paragraph
12 hereof, the Company shall be entitled to equitable relief by way of
injunction or otherwise in addition to damages the Company may be entitled to
recover. In addition, the Company shall be entitled to reimbursement from
Employee, of any and all reasonable attorneys' fees and expenses incurred by it
in enforcing any term or provision of this Agreement.



15. Representations and Warranties of Employee. (a) In order to induce the
Company to enter into this Agreement, Employee hereby represents and warrants to
the Company as follows: (i) Employee has the legal capacity and unrestricted
right to execute and deliver this Agreement and to perform all of his
obligations hereunder; (ii) the execution and delivery of this Agreement by
Employee and the performance of his obligations hereunder will not violate or be
in conflict with any fiduciary or other duty, instrument, agreement, document,
arrangement or other understanding to which Employee is a party or by which he
is or may be bound or subject; and (iii) Employee is not a party to any
instrument, agreement, document, arrangement or other understanding with any
person (other than the Company) requiring or restricting the use or disclosure
of any confidential information or the provision of any employment, consulting
or other services.



(b) Employee hereby agrees to indemnify and hold harmless the Company from and
against any and all losses, costs, damages and expenses (including, without
limitation, its reasonable attorneys' fees) incurred or suffered by the Company
resulting from any breach by Employee of any of his representations or
warranties set forth in Paragraph 15(a) hereof.



16. Notices. All notices given hereunder shall be in writing and shall be deemed
effectively given when mailed, if sent by registered or certified mail, return
receipt requested, addressed to Employee at his address set forth on the first
page of this Agreement and to the Company at its address set forth on the first
page of this Agreement, Attention: Secretary, with a copy to Jenkens & Gilchrist
Parker Chapin LLP, 405 Lexington Avenue, New York, New York 10174, Attention:
Gary J. Simon, Esq., or at such address as such party shall have designated by a
notice given in accordance with this Paragraph 14, or when actually received by
the party for whom intended, if sent by any other means.



17. Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and no change, alteration or
modification hereof may be made except in writing signed by the parties hereto.
Any prior or other agreements, promises, negotiations or representations not
expressly set forth in this Agreement are of no force or effect.



18. Severability. If any provision of this Agreement shall be unenforceable
under any applicable law, then notwithstanding such unenforceability, the
remainder of this Agreement shall continue in full force and effect.



19. Waivers, Modifications, Etc. No amendment, modification or waiver of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.



20. Assignment. Neither this Agreement, nor any of Employee's rights, powers,
duties or obligations hereunder, may be assigned by Employee. This Agreement
shall be binding upon and inure to the benefit of Employee and his heirs and
legal representatives and the Company and its successors and assigns. Successors
of the Company shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, consolidation, purchase, lease or
otherwise, and such successor shall thereafter be deemed "the Company" for the
purpose hereof.



21. Applicable Law. This Agreement shall be deemed to have been made, drafted,
negotiated and the transactions contemplated hereby consummated and fully
performed in the State of New York and shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof. Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement and any
statute, law, ordinance, order or regulation, contrary to which the parties
hereto have no legal right to contract, the latter shall prevail, but in such
event any provision of this Agreement so affected shall be curtailed and limited
only to the extent necessary to bring it within the legal requirements.



22. Jurisdiction and Venue. It is hereby irrevocably agreed that all disputes or
controversies between the Company and Employee arising out of, in connection
with or relating to this Agreement shall be exclusively heard, settled and
determined by arbitration to be held in Washington, D.C., in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. The parties also agree that judgment may be entered on the arbitrator's
award by any court having jurisdiction thereof and the parties consent to the
jurisdiction of any court located in the City of Washington, District of
Columbia, for this purpose.



23. Full Understanding. Employee represents and agrees that he fully understands
his right to discuss all aspects of this Agreement with his private attorney,
that to the extent, if any that he desired, he availed himself of this right,
that he has carefully read and fully understands all of the provisions of this
Agreement, that he is competent to execute this Agreement, that his agreement to
execute this Agreement has not been obtained by any duress and that he freely
and voluntarily enters into it, and that he has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document which is that it constitutes an agreement of employment.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 

 

EMPLOYEE: COMPANY:



 

______________________________________ By: ___________________________________

Name: Name:

Date: Title:



 

 

 

